 

Case 1:17-cv-00492-GBD Document 84 Filed 08/24/20 Page loft...

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FAYE SMYTH et al.,

Plaintiffs,

ORDER

-against-
17 Civ. 492 (GBD)
THE CITY OF NEW YORK et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from August 26, 2020 to October 28, 2020 at 9:45 am.

Dated: New York, New York
August 24, 2020
SO ORDERED.

Gis say. 4 Done

GEPRG . DANIELS
ted States District Judge

 

 

 

 
